Citation Nr: 0707347	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  95-06 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for service connected hypertension.

2.  Entitlement to service connection for a bilateral eye 
disorder, as secondary to service connected hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Don Hayden, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1973; March 1977 to October 1983; and March 1986 to April 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1993, February 1995, and October 2003 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's claims for an 
increased rating for hypertension, and service connection for 
an eye disability were remanded in September 1999 and July 
1998 respectively.  

The Board notes that at a Board hearing conducted at the RO 
(Travel Board) in September 2006, the veteran offered 
testimony regarding a claim of service connection for 
irritable bowel syndrome (IBS).  This matter is hereby 
referred to the RO for appropriate action.   

The Board notes that the hypertension and eye disability 
issues have quite lengthy and somewhat confusing procedural 
histories.  They first came before the Board in July 1998.  
At that time, the Board denied the increased rating for 
hypertension claim, and remanded the service connection claim 
for a bilateral eye disability.  The case was then appealed 
to the United States Court of Appeals for Veterans Claims 
(CAVC).  In April 1999, the VA and the veteran filed a Joint 
Motion for Remand regarding the Board's denial of the 
veteran's increased rating for hypertension claim.  It 
appears from the Joint Motion that it was argued that in 
addition to being diagnosed with hypertension, the veteran 
had also been diagnosed with hypertensive cardiac disease 
with left ventricular hypertrophy (LVH).  In the Joint 
Motion, it was argued on the veteran's behalf that 
consideration should be given to service connection for 
hypertensive heart disease with left ventricular hypertrophy.  
It was noted that under rating criteria in effect prior to 
1998, a 30 percent rating would be warranted for such 
disability.  Pursuant to the Joint Motion, the CAVC vacated 
that part of the Board's decision so that VA could adequately 
address the diagnosis of hypertensive cardiac disease with 
LVH in the context of the veteran's claim for an increased 
rating.  In September 1999, the Board remanded the case to 
the RO for, in part, action to adjudicate the issue of 
entitlement to service connection for hypertensive heart 
disease on a secondary basis.    

In a September 2000 rating decision, the RO granted service 
connection for disability which it then described for rating 
purposes as hypertensive cardiac disease with LVH and 
hypertension.  The RO assigned a 30 percent rating for this 
disability, effective August 6, 1990, the date that the RO 
found that it was first ascertainable that the veteran met 
the criteria for such a rating.  The previous 10 percent 
rating for hypertension, which had been in effect from August 
18; 1986, was terminated effective August 6, 1990.  In other 
words, the RO combined the previously service-connected 
hypertension with the newly service-connected hypertensive 
cardiac disease with LVH with a 30 percent rating effective 
from August 6, 1990.  By rating decision in March 2001, the 
RO then assigned a separate 10 percent rating for 
hypertension, effective January 12, 1998 (the effective date 
of revisions to VA's rating criteria for cardiovascular 
disabilities).  The end result of these various rating 
actions can be summarized as follows:

     -a 10 percent rating for hypertension was in effect from 
August 18, 1986, to August 6, 1990;
     -a 30 percent rating was in effect for hypertensive 
cardiac disease with LVH and hypertension, from August 6, 
1990, to January 12, 1998; 
     -since January 12, 1998, a separate 10 percent rating 
has been in effect for hypertension and a separate 30 percent 
rating has been in effect for hypertensive cardiac disease 
with LVH.   

At this point, the Board notes another procedural matter for 
background purposes.  Based on a January 2002 VA examination 
which suggested that the veteran no longer suffered from LVH 
or heart disease, the RO proposed to decrease his rating for 
hypertensive cardiac disease with LVH from 30 percent to 0 
percent.  In October 2003, the RO issued a rating decision in 
which it officially decreased the rating for hypertensive 
cardiac disease with LVH from 30 percent to 0 percent 
effective January 1, 2004.  The veteran filed a notice of 
disagreement in opposition to the reduction.  Ultimately, the 
RO issued a May 2005 rating decision in which it reinstated 
the 30 percent disability rating effective January 1, 2004 
(thus there was no gap in the 30 percent ratings).  The 
reduction issue is therefore not on appeal as the full 
benefit sought (restoration of the 30 percent rating) was 
granted via the May 2005 rating decision. 

After reviewing the above sequence of procedural events, the 
Board believes that with regard to the hypertension issue, 
the propriety of the grant of service connection for 
hypertensive cardiac disease with LVH and the assignment of a 
separate 30 percent rating for that disability is not in 
appellate status.  As noted above, the veteran did not file a 
notice of disagreement to the September 2000 rating decision 
which granted service connection and assigned a 30 percent 
rating.  Moreover, it does not appear that that issue has 
been expressly argued since that time by either the veteran 
or his current representative of record.  The Board also 
observes that a reasonable reading of the April 1999 Joint 
Motion is that the veteran was seeking only a 30 percent 
rating for the newly diagnosed hypertensive cardiac disease 
with LVH.  The following decision of the Board will not 
address the propriety of the 30 percent rating for 
hypertensive cardiac disease with LVH.  However, the Board's 
analysis will by necessity include some discussion of the 
impact of the separate 30 percent rating for hypertensive 
cardiac disease with LVH on the disability rating for 
hypertension.  


FINDINGS OF FACT

1.  Since August 18, 1986, the veteran's service-connected 
hypertension has required continuous medication, but has not 
been resulted in a diastolic pressure of predominantly 110 or 
more with definite symptoms or systolic pressure 
predominantly 200 or more.

2.  During the period from August 6, 1990, to January 12, 
1998, the veteran was assigned a separate 30 percent rating 
for service-connected hypertensive cardiac disease with LVH 
and hypertension based on criteria which duplicated the 
rating criteria for his service-connected hypertension.

3.  Effective January 12, 1998, revisions to VA rating 
criteria for cardiovascular disabilities provided separate 
and non-duplicative criteria for rating hypertensive cardiac 
disease with LVH and for rating hypertension.  

4.  The competent medical evidence is in equipoise as to 
whether the veteran's service-connected hypertension caused 
his bilateral eye disability (retinopathy).  

5.  Any current bilateral hearing loss disability is not 
causally related to the veteran's active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
hypertension prior to August 6, 1990, and from January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 7101 (1998 
and 2006).

2.  The veteran's (hypertensive) retinopathy is proximately 
due to or the result of a service connected disability 
(hypertension).  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his increased rating claim for hypertension and his service 
connection claim for a bilateral eye disability prior to the 
enactment of the VCAA.  The claims were remanded by the Board 
in September 1999 and July 1998 respectively.  In October 
2003, a VCAA letter was issued to the appellant.  

In March 2001, a VCAA letter was sent to the veteran 
regarding his hearing loss claim.  The RO denied the claim in 
October 2003.      

The March 2001 and October 2003 VCAA letters effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  

The Board notes the October 2003 VCAA notice regarding the 
veteran's hypertension and bilateral eye disability was 
issued after the initial unfavorable AOJ decision.  This is 
due to the fact that the initial unfavorable AOJ decision was 
issued prior to the enactment of the VCAA.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless.  The contents of the October 2003 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

Since the March 2001 VCAA notice regarding the veteran's 
hearing loss claim preceded to October 2003 the initial 
unfavorable AOJ decision, there is no defect with respect to 
the timing of the VCAA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but there had been no notice of the 
method in which disability ratings or effective dates would 
be determined.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant letters in 
March 2001 and October 2003 in which it advised the appellant 
what information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  The Board 
notes that the VA did issue an August 2006 notice in which it 
complied with Dingess/Hartman v. Nicholson.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
medical records.  The Board finds that the record as it now 
stands includes sufficient competent evidence to decide the 
issues on appeal.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Rating for Hypertension

The present appeal involves the veteran's claim that the 
severity of his service-connected hypertension warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The complex procedural history of the hypertension issue has 
been set forth in the introduction.  To summarize briefly, as 
a result of rating actions taken in accordance with the April 
1999 Joint Motion which was the basis for the Court's vacate 
of a portion of the Board's July 1998 decision, the veteran's 
hypertension has been rated 10 percent disabling from August 
18, 1986, to August 6, 1990, and then again at 10 percent 
from January 12, 1998, until the present time.  During the 
period from August 6, 1990, to the present time, a separate 
30 percent rating has been assigned for hypertensive cardiac 
disease with LVH (described as hypertensive cardiac disease 
with LVH with hypertension during the period from August 6, 
1990, to January 12, 1998).  

The disability rating criteria that has been used in this 
case are found at 38 C.F.R. § 4.104, Diagnostic Code 7101, 
for diseases of the heart.  The criteria for evaluating 
cardiovascular disorders were changed effective January 12, 
1998.  

Under the criteria in effect prior to January 12, 1998, 
hypertension warranted a 10 percent evaluation, if it was 
characterized by a diastolic pressure of 100 or more and 20 
percent evaluation, if it was characterized by a diastolic 
pressure of predominantly 110 or more with definite symptoms.  
A minimum rating of 10 percent was warranted, when continuous 
medication was necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Under the current criteria, hypertension warrants a 10 
percent evaluation if the diastolic pressure is predominantly 
100 or more or if the systolic pressure is predominantly 160 
or more.  A minimum evaluation is warranted for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is warranted if hypertension results in 
diastolic pressure predominantly 110 or more, or in systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).

The VA examiner noted in an April 1988 cardiovascular 
examination that the veteran had blood pressure of 160, 
systolic, over 110, diastolic, during service in July 1981.  
Examination revealed blood pressure recordings of 130/90 and 
140/92 on the right arm, and recordings of 140/83 and 140/86 
on the left arm.  The diagnosis was hypertension, on 
medication.

The veteran reported a four to five year history of 
hypertension in a December 1993 VA examination.  The report 
shows that he was taking medication for hypertension.  The 
clinician measured blood pressure values of 140/84 sitting, 
152/68 lying, and 148/96 while standing.    

VA outpatient treatment records for the period between May 
1994 and October 1995 show blood pressure values between 125-
149, systolic, and between 74-90, diastolic.  In May 1994, 
the diagnostic impression was "stable" with respect to the 
veteran's hypertension.

The veteran underwent a July 1997 VA examination where he 
reported that his blood pressure was controlled by his 
medication.  The clinician observed blood pressure of 150/95 
in both upper extremities following repeated measurements.

A December 1998 correspondence from Dr. A.K. reveals that the 
veteran sought treatment for sickle cell hemoglobin C disease 
in July 1998.  Upon examination, the veteran's vital signs 
were stable except for blood pressure reading 130/100.  A 
September 1998 treatment note shows that his blood pressure 
was measured at 130/100.    

Outpatient treatment notes dated September 1997 and February 
1998 revealed blood pressure readings of 132/77 and 146/91 
respectively.

A June 1999 treatment note from the Augusta Physical 
Examination Center revealed his blood pressure to be 166/100 
at that time.  

The veteran underwent a VA examination in October 2000.  He 
reported that his blood pressure fluctuates; but that it is 
controlled by medication.  He denied chest pain (even on 
exertion), shortness of breath, orthopnea and dizziness.  He 
stated that sometimes it feels like his heart beats fast on 
and off.  He reported walking a quarter mile everyday 
(sometimes half a mile).  He denied symptoms of chest pain, 
shortness of breath, syncope, presyncope, palpitations, 
dyspnea, fatigue, angina, or syncope secondary to exertion.  
Upon examination, the veteran's blood pressure was 120/60 in 
the right arm and 130/62 in the left arm.   

The veteran underwent another VA examination in January 2002.  
His blood pressure readings were 130/80, 132/79, and 131/70.  

VA outpatient treatment records for the period between 
January 2002 and April 2004 show blood pressure values 
between 108-158, systolic, and between 56-99, diastolic.  

A May 2004 outpatient treatment note from Dr. A.K. showed a 
blood pressure reading of 169/97.  Dr. A.K.'s impression was 
that the veteran had uncontrolled hypertension.  

VA outpatient treatment records dated July 2004 show that the 
veteran's blood pressure was 129/90 and that his hypertension 
was controlled. 

The veteran underwent a VA examination in December 2004.  He 
had blood pressure readings of 160/100, 160/100, and 150/95.  

VA outpatient treatment records for the period between July 
2005 and April 2006 show blood pressure values between 120-
152, systolic, and between 82-106, diastolic.  

The probative medical evidence shows treatment for high blood 
pressure; however, the medical evidence does not show that 
systolic pressure was predominantly 200 or more, or that 
diastolic pressure was predominantly 110 or more.  The above-
referenced blood pressure readings do not meet the regulatory 
criteria.  The Board notes the veteran's September 2006 
testimony that every time he is treated on an outpatient 
basis, he is told that his hypertension is a problem.  
Indeed, the veteran's hypertension is well documented.  
However, the clinical records clearly show that the veteran 
has been taking medication for his symptoms, and that the 
disorder is controlled by medication.  Accordingly, the 
probative medical evidence of record does not show that the 
veteran's service-connected hypertension meets the criteria 
for the next higher evaluation.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1998 and 2006).

The Board again recognizes that the veteran's hypertension 
was not separately rated 10 percent during the period from 
August 6, 1990, to January 12, 1998.  However, during this 
period of time the hypertension was described and included 
with the hypertensive cardiac disease with LVH with a 30 
percent rating.  The reason for this rating action was that 
the veteran's manifestations for hypertensive cardiac disease 
with LVH and the blood pressure readings were contemplated 
together in arriving at a 30 percent rating under the version 
of Diagnostic Code 7007 in effect prior to January 12, 1998.  
During that same period, the criteria under Diagnostic Code 
7101 for hypertensive vascular disease (essential arterial 
hypertension) also contemplated blood pressure readings.  
Since both Diagnostic Codes 7007 and 7101 included the same 
criteria prior to January 12, 1998, separate ratings for 
hypertension and for hypertensive cardiac disease with LVH 
would have been duplicative and contrary to 38 C.F.R. § 4.14 
which provides that the evaluation of the same manifestations 
under different diagnoses are to be avoided.  However, when 
the rating criteria for the cardiovascular system changed 
effective January 12, 1998, the criteria for Code 7007 were 
changed to delete reference to blood pressure readings.  In 
other words, the January 12, 1998, change in the regulation 
effectively allowed the two disorders to be separately rated.  
At any rate, a review of the medical evidence since 1986 does 
not show that a rating in excess of 10 percent was warranted 
for hypertension at any time under criteria based on blood 
pressure readings.  Therefore, staged ratings for the 
hypertension are not warranted.  Fenderson.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder in question has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for 
hypertension must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Service Connection for bilateral eye disability and for 
bilateral hearing loss

The remaining two issues before the Board involve claims of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Bilateral eye disability
The veteran testified at his September 2006 Travel Board 
hearing that while he was in Columbus, Georgia, he saw spots 
in his eyes.  He sought treatment at the VA Medical Center in 
Augusta, where he was told that the blood vessels in his eyes 
had burst.  He went to a private physician who stated that 
the blood vessels burst due to hypertension.  He testified 
that he has had surgery on his eyes twice.  Currently, even 
when he wears his glasses, sometimes his eyes hurt so bad 
that he has to lie down.  

The veteran has been diagnosed with retinopathy.  The crux of 
this issue centers around whether his retinopathy is 
secondary to his service connected hypertension or his sickle 
cell anemia (which is not service connected).  

The veteran submitted a November 2004 correspondence from the 
American Heart Association that stated that both conditions 
can cause retinopathy.

The veteran also submitted a February 2000 treatment note 
from Dr. T.L.Y. in which he states that the veteran "has 
problems with his eyes secondary to the high blood pressure 
and sickle cell disease."  A May 2004 correspondence from 
Dr. T.L.Y. reiterated that the veteran's retinopathy is 
likely to be the result of hypertension.  

In September 1998, the veteran's treating physician at the 
Adult Sickle Cell Clinic (Dr. A.K.) assessed retinopathy 
secondary to sickle cell disease.  However, in May 2004, Dr. 
A.K. stated that "as we explained to the patient, we are 
unqualified to make a determination for disability on his 
retinopathy, as he needs proper evaluation by MCG retinal 
specialist."    

The veteran sought treatment from Dr. O.D. of the Retina Eye 
Center.  A May 2004 fundus photos report shows that revealed 
central excavation with vertical cupping measuring 
approximately .5 to .6.  The foveal center appeared 
unremarkable, but the venules were tortuous.  The left eye 
showed a deep cup measuring approximately .5 with a possible 
change in the neuroretinal rim contour.  The foveal center 
was normal.  Cotton wool spots were noted nasal to the disc 
from hypertensive retinopathy.  Mild AV nicking was noted in 
both eyes.  A fluorescein angiography revealed that the right 
eye transited early.  Arm-toretina and venous transit times 
were within normal limits.  Mild AV nicking was noted.  
Peripheral sweeps revealed areas of microaneurysmal dilation 
within the capillary bed.  Dr. O.D.'s impression was (1) 
Sickle cell retinopathy with tortuous venules, (2) 
hypertensive retinopathy of both eyes, and (3) glaucoma 
suspect with increased cup to disc ratio.  Dr. O.D. submitted 
a May 2004 correspondence I which she stated that the veteran 
has "both hypertensive and sickle cell retinopathy.  These 
conditions are responsible for the abnormal blood vessels 
that are growing in both eyes.  Without laser treatment, 
these abnormal blood vessels will hemorrhage and detach the 
retina resulting in severe visual loss."

The veteran underwent a VA examination in December 2004.  The 
veteran reported that he had undergone laser surgery in 
either the spring or summer of 2004.  The clinician noted 
that the veteran had corrected vision of 20/20 in each eye.       

The clinician diagnosed the veteran with (1) history of 
sickle cell retinopathy of both eyes, and status post 
multiple sessions of panretinal photocoagulation laser for 
this...no current active retinopathy, and (2) moderate retinal 
vessel tortuosity with a cotton-wool spot in the left eye 
consistent with a history of moderate hypertensive 
retinopathy.  The clinician noted that since the veteran's 
vision is 20/20, it does not appear that the hypertensive 
retinopathy has had an adverse effect on his vision.   

The Board notes that the December 2004 VA clinician does not 
dispute the findings of Dr. O.D.  The fact that the clinician 
stated that "it does not appear that this hypertensive 
retinopathy has had any adverse effect on his vision" 
indicates that the clinician has accepted the fact that the 
veteran does indeed have hypertensive retinopathy.  Though 
the clinician noted that the veteran does not currently 
suffer from impaired vision, a diagnosis of hypertensive 
retinopathy does constitute a bilateral eye disability.  

The Board acknowledges the fact that the veteran was 
diagnosed with sickle cell retinopathy before being diagnosed 
with hypertensive retinopathy.  Nonetheless, there is 
substantial evidence that the veteran suffers from both 
sickle cell retinopathy and hypertensive retinopathy.  As 
noted above, the December 2004 clinician did not dispute that 
evidence.    

The Board finds that the evidence is in relative equipoise as 
it appears that the veteran's retinopathy is caused or 
aggravated by both service connected hypertension and non 
service connected sickle cell disease.  In resolving the 
benefit of the doubt in the veteran's favor, service 
connection for a bilateral eye disability (hypertensive 
retinopathy) is warranted.  

Bilateral hearing loss
The veteran testified at his September 2006 Travel Board 
hearing that he was stationed at Fort Knox, Kentucky where he 
worked near the motor pool.  He stated that it was a loud 
area and that one day the mobile hearing people came and 
tested the whole company.  According to the veteran, 
Lieutenant C. E. H. told the veteran that his hearing had 
gotten bad.  The veteran told his wife about it, but he was 
never told to seek any follow up medical attention.  After he 
got out of service, his wife kept telling him that his 
hearing was bad and that he should have it checked.  He 
reported to the VA Medical Center in Augusta and was told 
that he had hearing loss.

The Board notes that for the purposes of service connection, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran had his hearing tested numerous times while in 
service.  The results (shown below) fail to show any evidence 
of a hearing loss disability as defined by 38 C.F.R. § 3.385.  

					Right				Left

50
0
1
k
2
k
3
k
4
k
6
k

50
0
1
k
2
k
3
k
4
k
6
k
June 15, 1973
20
1
5
1
0
X
2
0
X

25
1
5
1
0
X
5
X
March 14, 1977
15
1
0
0
X
1
0
X

30
2
5
1
0
X
1
0
X
September 8, 
1980
5
5
1
0
2
0
X
3
0

5
5
0
5
X
1
5
January 22, 
1981
10
5
1
5
X
1
5
X

5
5
5
X
5
X
January 5, 1982
10
1
0
2
0
2
5
3
0
3
0

5
5
5
1
0
1
0
5
May 15, 1984
15
1
0
2
0
2
5
1
5
3
5

5
5
5
5
5
1
0
January 17, 
1986
5
5
1
5
1
5
2
0
3
5

5
0
0
5
5
5

Furthermore, the Board notes that the veteran completed 
Reports of Medical History dated June 1973, March 1977, 
September 1980, January 1981, and May 1984.  On each report, 
the veteran indicated by checked box that he never had any 
hearing loss.

The Board finds that the service medical records fail to 
contain any findings attributed to hearing loss.  Since there 
are no post service medical records reflecting hearing loss 
within one year of service, the granting of service 
connection for hearing loss on a presumptive basis is not 
warranted.              

Upon filing the claim, the veteran underwent an audiologic 
examination in November 1998.  Once again, the results (shown 
below) fail to meet the criteria for a hearing loss 
disability as defined by 38 C.F.R. § 3.385.


50
0
1k
2k
3k
4k
6k

50
0
1k
2k
3k
4k
6k
November 2, 
1998
10
10
20
X
35
X

15
15
5
X
15
X














Speech recognition scores were 96 percent in the right ear 
and 100 percent in the left ear.         

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The Board acknowledges the testimony provided by the veteran 
and his spouse at his Travel Board hearing regarding his 
inability to hear.  Furthermore, the Board recognizes the 
possibility that the veteran may suffer from a hearing 
disability that has developed since the November 1998 
audiologic examination.  As such, the Board has considered 
whether a more recent examination is necessary.    

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

The Board finds that, assuming that the veteran does have 
current bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385, in the absence of any findings of any loss of 
hearing acuity in the service medical records or in the 20 
years following his discharge from service, to seek a medical 
nexus opinion at this late stage would require the clinician 
to engage in mere speculation.  That is, there are no in-
service findings attributed to hearing loss to which a 
medical professional could link a current diagnosis.  As 
such, the Board finds that a medical examination or opinion 
is not necessary to properly adjudicate the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for alleged bilateral hearing 
loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to an increased rating for hypertension is not 
warranted.  Entitlement to service connection for bilateral 
hearing loss is not warranted.  To this extent, the appeal is 
denied.

Entitlement to service connection for hypertensive 
retinopathy is warranted.  To this extent, the appeal is 
granted. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


